                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


David Lemus
                                                            Civil Action No. 17cv1500-MMA(JLB)

                                               Plaintiff,
                                       V.
T. Gutierrez, Correctional Officer; S. Ko,                   JUDGMENT IN A CIVIL CASE
Medical Doctor; A. Hernandez, Jr.,
Correctional Officer
                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants Defendants' motion for summary judgment as to the merits of Plaintiff's Eighth
Amendment claims.




Date:          6/17/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
